\OO¢\]O\UIJ>LJ~>N»-

N[\)[\.)[\.)N[\)l\.))-\)-l»-a)-l»-\r-l>_\>-¢»-\v-\
C\Ul-I>~WN*-‘O\OOO\]O\U!-I>L)JN>-*O

Case 2:18-cV-01115-RSL Document 178 Filed 03/22/19 Page 1 of 4
Case 2:18-cv-01115-RSL Document 176 Filed 03/21/19 Page l of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE '

STATE OF WASHINGTON, et al.,

Plaintiffs,
v.

UNITED STATES DEPARTMENT OF
STATE, et al.,

Def`endants.

 

 

 

NO. 2:18-cv-01115-RSL

STIPULATED MOTION TO MODIFY
SUMMARY JUDGMENT BRIEFING
SCHEDULE

NOTE FOR CONSIDERATION:
MARCH 21, 2019

I. STIPULATED MOTION

Pursuant to LCR 7(j) and 10(g), the Plaintif`f States and the F ederal Def`endants submit

this stipulated motion to modify the remainder of the summary judgment briefing schedule in

light of the Court’s March 19, 2019 order (Dkt. # 175).

Under the current briefing schedule (Dkt. # 1 15 at 2), the Plaintif`f` States filed a motion

for summary judgment on February 15, 2019 (Dkt. # 170), and the Federal Def`endants and

Private Defendants filed combined oppositions and cross-motions on March 15, 2019

(Dkt. ## 173, 174). Currently, the States’ combined replies and oppositions are due on April 5,

2019, and Def`endants’ replies are due on April 19, 2019. Dkt. # 115 at 2.

On March 19, 2019, the Court issued an order granting the Plaintiff States’ Motion to

Supplement the Administrative Record, and granted the States leave to take “discovery aimed

STIPULATED MOTION TO MODIFY
SUMl\/IARY JUDGMENT BRIEFING
SCHEDULE

2118-cV-01115-RSL

ATTORNEY GENERAL OF WASHINGTON
Complex Litigation Division

7141 Cleanwater Drive SW

PO Box 4011 l

Olympia, WA 98504-0111

(360) 709-6470

 

\DO¢\]G\UI-IBWN>-*

[\)[\)N[\.)[\)[\)[\)»_l>-¢»_»)-\»-l)-\>_l>-l)-\»-
O\Ul-PWN*-‘O\DOO\]G\U\-PL»JN*-‘O

 

Case 2:18-cV-01115-RSL Document 178 Fi_|ed 03/22/19 Page 2 of 4
Case 2:18-cv-01115-RSL Document 176 Fl|ed 03/21/19 Page 2 of 4

at establishing whether the pre-July 28, 2018, comments to the NPRMs Were directly or
indirectly considered when issuing the temporary modification and letter.” Dkt. # 175 at 7.

Pursuant to the order, by April 16, 2019, the Federal Defendants are to:

v certify that the administrative record has been reviewed and that all
materials considered, directly or indirectly, in making the decision to issue
the July 27, 2018, temporary modification and letter have been produced,
regardless of whether the materials support or are contrary to the decision;
and

0 produce settlement-related communications and materials generated in
Defense Distributed v. U.S. Dep’t of State, C15-0372RP (W.D. Tex.), and
a privilege log for all assertedly privileged documents and materials that
were considered, directly or indirectly, in making the decision to issue the
July 27, 2018, temporary modification and letter.

Dkt. # 175 at 8.

lt is Plaintiffs’ view that the referenced information concerning the administrative
record will be relevant to the pending motions for summary judgment. In light of the Court’s
order, the Plaintiff States and the Federal Defendants request that the remainder of the
summary judgment briefing schedule be modified as follows:

¢ The States shall file their combined reply and opposition to the Federal Defendants’

motion by May 10, 2019.

¢ The Federal Defendants shall file a reply by May 24. 2019.

No party (including the Private Defendants)l takes a position on whether the briefing
schedule as to the Private Defendants should also be modified such that the above deadlines
apply to them as well. Unless the Court orders otherwise, the States will file their combined
reply and opposition to the Private Defendants’ motion by April 5, 2019, and the Private

Defendants will file their reply by April 19, 2019, in accordance with the current schedule.

 

l Counsel for the State of Washington conferred with counsel for the Private Defendants via telephone
and email on March 21, 2019.

2
A'l'I`ORNEY GENERAL OF WASI-HNGTON
sTIPULATED MOTION To MODIFY Complex Ll.tigadon Division
sUMMARY JUDGMENT BRIEFING 7141 clemmer Dr.~ve sw
SCHEDULE Po Box 401 1 1

Olympia, wA 98504-0111
(360) 709-6470
2:18-cv-01115-RSL

 

\OOQ\]O\Ul-I>L»JN>-\

NNNN[\J[\)N»-l)-»-l»-~»-l)-¢o-l»-»-\>_¢
O\Ll\JdWN»-‘O\DOO\]O'\UI-l>wl\)'-*O

 

Ce%%§'zl-§BC¥V@&HP§%§L %%%11111%11117§ B\@&&SMW P%@a%%r>i‘l

DATED this 2 1 st day of March, 2019.

STIPULATED MOTION TO MODIFY
SUMMARY JUDGMENT BRIEFING
SCI~]EDULE

2:18-cv-01115-RSL

ROBERT W. FERGUSON
Attorney General of Washington

/s/ Je;‘j‘i'er Rupert

JEFFREY RUPERT, WSBA #45037
Division Chief

TODD BOWERS, WSBA #25274
Deputy Attorney General

JEFFREY T. SPRUNG, WSBA #23607
KRISTIN BENESKI, WSBA #45478
ZACHARY P. JONES, WSBA #44557
Assistant Attorneys General

JeffreyRZ@atg. wa. gov

ToddB@atg.wa.gov
JeffS2 fwats-_‘.wa.gov

KristinBl @,atg.wa.gov

ZachJ@atg.wa.gov
Attorneys for PlaintiffState of Washington

JOSEPH H. HUNT
Assistant Attorney General

BRETT A. SHUMATE
Deputy Assistant Attorney General

JOHN R. GRIFFITHS
Director, Federal Programs Branch

ANTHONY J. COPPOLINO
Deputy Director, Federal Programs Branch

/s/ Stuart J. Robinson
STUART J. ROBINSON
STEVEN A. MYERS

ERIC J. SOSKIN

Trial Attorneys

U.S. Department of Justice
Civil Division, Federal Programs Branch
450 Golden Gate Ave.

San Francisco, CA 94102
(415) 436-6635 (telephone)
(415) 436-6632 (facsimile)
stuart.j.robinson@usdoj.gov

Attorneysfor the F ederal Defendants

3
ATTORNEY GENERAL OF WASHTNGTON

Complex Litigation Division
7141 Cleanwater Drive SW
PO Box 4011 l

Olympia, WA 98504-0111
(360) 709-6470

 

hhth

\GOQ\IO\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:18-cV-01115-RSL Document 178 Fi_|ed 03/22/19 Page 4 of 4
Case 2:18-cv-01115-RSL Document 176 Fl|ed 03/21/19 Page 4 of 4

II. ORDER

Pursuant to the above stipulation, it is so ordered.

The summary judgment briefing schedule as to the Private Defendants:

remains as established in the Case Management Order (Dkt. # 115).

\/ is modified such that the deadlines above apply as to both the Federal

Defendants and the Private Defendants.

STIPULATED MOTION TO MODIFY
SUMMARY JUDGMENT BRIEFING
SCHEDULE

2:18-cV-01115-RSL

THE HONORABLE ROBERT S. LASNIK
UNITED STATES DISTRICT JUDGE

A’l'I`ORNEY GENERAL OF WASHINGTON
Complex Litigation Division

7141 Cleanwater Drive SW

PO Box 40111

Olympia, WA 98504-0111

(360) 709-6470

 

